NO. 12-13-00308-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

DAVID EUGENE FORD,                                        §        APPEAL FROM THE 114TH
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §        SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         David Eugene Ford appeals his conviction for aggravated robbery with a deadly weapon.
A jury found him guilty and assessed punishment at thirty years of imprisonment. Appellant’s
counsel filed a motion to withdraw and a brief in support of that motion in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error upon which an appeal can be predicated. He further relates that he is well
acquainted with the facts in this case. In compliance with Anders, Gainous, and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological summation
of the procedural history of the case, and further states that Appellant’s counsel is unable to raise
any arguable issues for appeal.1 We have considered counsel’s brief and conducted our own

         1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired, and we have not received
a pro se brief.
independent review of the record. We have found no reversible error. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See In re Schulman, 252 S.W.3d at
408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of this opinion or the date the last timely filed motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the
clerk for the Texas Court of Criminal Appeals along with the rest of the filings in the case. See
TEX. R. APP. P. 68.3(a).           Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-13-00308-CR


                                     DAVID EUGENE FORD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1281-12)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of the court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.